*190DECISION
This is a case between Fuimaono, Afalava, and Sala, Plaintiffs, and Leasiolagi and Foumai of Asu, Defendants, involving the ownership of two pieces of adjoining land, named “Sita” and “Onegase”, situated on .the north coast of Tutuila between the villages of Asu and Fagasa. The land has evidently been well cultivated, and its shores are laved by a stream of appreciable size that divides it from the land of Alo.
By far the larger part of the plantations are those of the Plaintiffs, as is shown not only by the testimony of the Plaintiffs, but also from admissions of the witnesses for the defense. That the Plaintiffs have cultivated the land thoroughly is evident from the testimony that their plantations included the kava, mulberry, taro, and banana, in addition to the more common cocoanut and bread-fruit. These cultivations were made while the Plaintiffs were in possession of the land. Both cultivation and possession extended over a long reach of time, far beyond any statutory period of limitation, during which reach of time Plaintiffs erected houses on the disputed land and lived in them.
Inasmuch as Defendants contend that, while Plaintiffs did live upon and cultivate this land, it was by permission of Leasiolagi and his ancestors; this state of facts casts upon the Defendants the burden of proof, that is, the absolute necessity for Defendants to prove facts sufficient to convince the Court that this possession of Plaintiffs was by the License of Leasiolagi, or his predecessors. The Defendants have failed utterly to do this; and, were there no other evidence corroborative of the Plaintiff’s claim to .title, the decision of the Court would be in favor of Plaintiffs.
But many incidental facts point unquestionably to the ownership of Fuimaono and his family in these lands. Such *191facts, for example, as the consistency of the Plaintiff’s testimony and the inconsistency of the testimony presented by the defense, especially regarding the original owner of the land; the Plaintiffs, by each and all their witnesses, presented a straightforward and consistent claim from Leatnalevao Ena, while the witnesses for Defendants were uncertain and contradicted each other on this point.
In passing, the Court takes occasion to comment on the testimony of the Defendants to the effect that the alleged victory of the people of Asu, in a war between Fuimaono of Aoloau and the people of Asu, confirmed Leasiolagi’s title to the land now in dispute as against the Plaintiffs;— the Court cannot give sufficient credence to this story to justify its serious consideration as evidence supporting Leasiolagi’s claim of ownership.
Let a decree issue vesting the title of the lands “Sita” and “Onegase” in the Plaintiffs, Fuimaono, Sala, and Afalava.
Costs are assessed at $80.00 (eighty dollars), three fourths to be borne by the Defendants and one-fourth by the Plaintiffs.